United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52615 ATLAS AMERICA SERIES 27-2006 L.P. (Name of small business issuer in its charter) Delaware 20-5242075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road, 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA SERIES 27-2006 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 18-23 Item 4: Controls and Procedures 23-24 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS AMERICA SERIES 27-2006 L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 355,500 $ 661,800 Accounts receivable – affiliate 1,373,800 2,478,800 Short-term hedge receivable due from affiliate 713,600 2,431,800 Total current assets 2,442,900 5,572,400 Oil and gas properties, net 18,231,300 19,685,600 Long-term hedge receivable due from affiliate 497,300 1,539,700 $ 21,171,500 $ 26,797,700 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 37,200 $ 22,200 Short-term hedge liability due to affiliate 10,700 214,100 Total current liabilities 47,900 236,300 Asset retirement obligation 2,103,600 2,013,000 Long-term hedge liability due to affiliate 127,300 192,700 Partners’ capital: Managing general partner 4,263,700 5,760,400 Limited partners (2,840 units) 15,320,100 18,595,300 Accumulated other comprehensive loss (691,100 ) — Total partners' capital 18,892,700 24,355,700 $ 21,171,500 $ 26,797,700 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA SERIES 27-2006 L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 1,065,400 $ 2,303,900 $ 3,563,700 $ 9,787,300 Total revenues 1,065,400 2,303,900 3,563,700 9,787,300 COSTS AND EXPENSES Production 516,100 344,800 1,630,800 2,106,600 Depletion 449,700 1,358,900 1,435,200 6,141,500 Accretion of asset retirement obligation 30,200 24,000 90,600 (18,400 ) General and administrative 67,100 65,300 183,600 212,500 Total expenses 1,063,100 1,793,000 3,340,200 8,442,200 Net earnings $ 2,300 $ 510,900 $ 223,500 $ 1,345,100 Allocation of net earnings (loss): Managing general partner $ 71,700 $ 394,600 $ 299,000 $ 1,477,800 Limited partners $ (69,400 ) $ 116,300 $ (75,500 ) $ (132,700 ) Net earnings (loss) per limited partnership unit $ (25 ) $ 41 $ (27 ) $ (47 ) The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA SERIES 27-2006 L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2009 $ 5,760,400 $ 18,595,300 $ — $ 24,355,700 Participation in revenues and expenses: Net production revenues 630,100 1,302,800 — 1,932,900 Depletion (241,800 ) (1,193,400 ) — (1,435,200 ) Accretion of asset retirement obligation (29,500 ) (61,100 ) — (90,600 ) General and administrative (59,800 ) (123,800 ) — (183,600 ) Net earnings (loss) 299,000 (75,500 ) — 223,500 Asset returned to MGP (19,100 ) — — (19,100 ) Other comprehensive loss — — (691,100 ) (691,100 ) Subordination (710,800 ) 710,800 — — Distributions to partners (1,065,800 ) (3,910,500 ) — (4,976,300 ) Balance at September 30, 2009 $ 4,263,700 $ 15,320,100 $ (691,100 ) $ 18,892,700 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA SERIES 27-2006 L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net earnings $ 223,500 $ 1,345,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,435,200 6,141,500 Non-cash loss on derivative value 1,800,700 — Accretion of asset retirement obligation 90,600 (18,400 ) Decrease in accounts receivable-affiliate 1,105,000 1,278,400 Increase (decrease) in accrued liabilities 15,000 (7,000 ) Net cash provided by operating activities 4,670,000 8,739,600 Cash flows from financing activities: Distributions to partners (4,976,300 ) (9,128,400 ) Net cash used in financing activities (4,976,300 ) (9,128,400 ) Net decrease in cash and cash equivalents (306,300 ) (388,800 ) Cash and cash equivalents at beginning of period 661,800 1,142,300 Cash and cash equivalents at end of period $ 355,500 $ 753,500 Supplemental schedule of non-cash investing and financing activities: Assets returned to managing general partner: Tangible equipment $ (19,100 ) $ 12,000 Intangible drilling costs — (341,500 ) $ (19,100 ) $ (329,500 ) The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA SERIES 27-2006 L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Series 27-2006 L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,367 subscribers to units as Limited Partners. The Partnership was formed on July 21, 2006 to drill and operate gas wells located in Pennsylvania, New York, and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-K for the year ended December 31, 2008.
